Citation Nr: 0806576	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for lung disability due to 
exposure to asbestos. 

Entitlement to service connection for bilateral cataracts.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1965 to July 1967.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. A lung disability, emphysema, was not affirmatively shown 
to have been present during service; a lung disability, 
emphysema, first documented after separation from service, is 
unrelated to a disease, injury, or event of service origin to 
include any exposure to asbestos. 

2. Bilateral cataracts were not affirmatively shown to have 
been present during service; and bilateral cataracts, first 
documented after separation from service, are unrelated to a 
disease, injury, or event of service origin to include flash 
burns to the eyes. 


CONCLUSIONS OF LAW

1. Lung disability, emphysema, due to exposure to asbestos 
was not incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007). 

2. Bilateral eye cataracts were not incurred in or aggravated 
by service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in October 2004, and post-adjudication VCAA notice in the 
supplemental statement of the case, dated in April 2006.  

The veteran was notified of the type of evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claim.  The notice included the 
provisions for the effective date of the claims and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004); of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (notice of the evidence necessary to reopen the claim 
and the evidence necessary to establish the underlying claim 
for the benefit sought); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim).  

To the extent that the VCAA notice pertaining to the 
effective date of the claims and for the degree of disability 
assignable was not provided before the initial adjudication, 
the timing of the notice was defective, but as the claims of 
service connection are denied, no effective date or 
disability rating can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to this limited VCAA timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  VA has obtained service records and 
private medical records, provided the veteran VA 
examinations, and obtain VA medical opinions.  As there are 
no additional records to obtain, no further assistance to the 
veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Basis

Service personnel records show that the veteran served in the 
Navy as a Machinist Mate and served on the U.S.S. Yellowstone 
(AD 27), a destroyer tender, for 18 months.  The U.S.S. 
Yellowstone was built in 1944. 

The service medical records for the period of active duty 
contain no complaint, finding, history, or treatment of a 
lung abnormality.  Chest x-rays in 1966 and on separation 
examination were negative. 

Records of the Naval Reserve disclose that on enlistment 
examination in May 1964 distant visual acuity was 20/200 in 
each eye, correctable to 20/20.  

The service medical records for the period of active duty 
contain no complaint, finding, history, or treatment of 
cataracts.  The service medical records do show that in March 
1966 the veteran had conjunctivitis attributed to his contact 
lenses.  In May 1966, he was treated for flash burns of both 
eyes.  In May 1967, he had vision problems attributed to his 
contact lenses, and the pertinent finding was probable a mild 
abrasion.  On separation examination, distant visual acuity 
was 20/200 in each eye, correctable to 20/20.  

After the period of active duty, on an annual physical for 
the Naval Reserve in July 1968, the veteran gave a history of 
shortness of breath and eye trouble.  The examiner noted that 
the veteran smoked two packs or more of cigarettes a day, and 
the lung and chest evaluation was normal.  Distant visual 
acuity was 20/200 in each eye, correctable to 20/20, and 
defective visual acuity was noted. 

Private medical records show that in August 1980 the veteran 
was hospitalized for symptoms of a productive cough and 
congestion that started in July 1980.  The final diagnosis 
was diffuse bronchitis. 

On VA examination in December 2004, the veteran gave a 
history of exposure to asbestos in the Navy during the 1960s, 
while working on steam lines of World War II era ships.  
Pulmonary function tests suggested the early stage of 
emphysema.  A chest x-ray did not show clear cut evidence of 
changes related to asbestosis.  The diagnosis was early 
stages of emphysema with a history of asbestos exposure in 
the 1960s.  The examiner expressed the opinion that the early 
emphysematous changes were more likely related to a history 
of prolonged smoking until 1998.  

On VA examination in December 2004, the veteran gave a 
history of trauma to the eyes while serving in the Navy.  The 
pertinent finding was early cataracts.  In an addendum, the 
examiner expressed the opinion that the cataracts were less 
likely than not due to flash burns [while on active duty]. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to establish service connection, there must be (1) 
competent evidence of a current disability; (2) competent 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.

Analysis 

Lung Disability

In adjudicating a claim related to exposure to asbestos, the 
Veteran's Benefits Administration Manual M21-1, Part VI, 
7.21, provides the following guidance.

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Inhalation of 
asbestos fibers can produce fibrosis and tumors. The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, and lung cancer.  



Persons with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal and 
urogenital cancer.  Lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the 
bronchi.  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  An asbestos-related disease can 
develop from brief exposure to asbestos.  U.S. Navy veterans 
who served on ships built during World War II were likely 
exposed to asbestos since asbestos was used extensively in 
ship construction.

As the veteran served on a ship built during World War II it 
is likely that he was exposed to asbestos during service. 

On the basis of the service medical records, which contained 
no complaint, finding, history, or treatment of a lung 
abnormality, the current lung disability, emphysema, was not 
affirmatively shown to have had onset during service, and 
service connection under 38 C.F.R. § 3.303(a) is not 
established.   

And as there is no competent evidence during service that a 
lung abnormality was noted or observed during service, the 
principles of service connection pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) do 
not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The record does show that after service the veteran 
complained of shortness of breath in 1968, which was 
attributed to smoking, and in 1980 he was treated for 
bronchitis of recent onset.  The current lung disability, 
emphysema, was first documented in 2004, more than 35 years 
after service in 1967.

The remaining question is whether service connection for the 
current lung disability, emphysema, may be granted, as the 
disability was first diagnosed after service, considering all 
the evidence, including that pertinent to service under  
38 C.F.R. § 3.303(d). 



On VA examination in December 2004, the veteran gave a 
history of exposure to asbestos in the Navy during the 1960s, 
while working on steam lines of World War II era ships.  
Pulmonary function tests suggested the early stage of 
emphysema.  A chest x-ray did not show clear cut evidence of 
changes related to asbestosis.  The diagnosis was early 
stages of emphysema with a history of asbestos exposure in 
the 1960s.  The examiner expressed the opinion that the early 
emphysematous changes were more likely related to a history 
of prolonged smoking until 1998.  

As the VA medical opinion does not establish a causal 
relationship between asbestos exposure and the subsequent 
development of emphysema, the evidence opposes, rather than 
supports, the claim.  Also there is no competent medical 
evidence that the veteran currently has asbestosis due to 
exposure to asbestos. 

As for the veteran's statements, relating his current lung 
disability to exposure to asbestos, where, as here, the 
determinative issue involves a question of medical causation, 
competent medical evidence is required to substantiate the 
claim because a lay person is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the veteran's 
statements are not competent evidence on the question of 
medical causation, that is, whether the current lung 
disability is related to exposure to asbestos.  Consequently 
his statements do not constitute favorable evidence to 
substantiate the claim.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding as to medical causation, not capable 
of lay observation, and as there is no favorable competent 
medical evidence to support the claim, the preponderance of 
the evidence is against the claims under 38 C.F.R. 
§ 3.303(d). 

As the preponderance of the evidence is against the claim 
under the applicable theories of entitlement to service 
connection for the reasons articulated, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).



Cataracts 

On the basis of the service medical records, which contained 
no complaint, finding, history, or treatment of cataracts, 
bilateral cataracts were not affirmatively shown to have had 
onset during service, and service connection under 38 C.F.R. 
§ 3.303(a) is not established.   

The service medical records do show that in May 1966 the 
veteran was treated for flash burns of both eyes.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely an isolated finding. 

As chronicity of an eye injury during service was not 
adequately supported by the combination of manifestations 
sufficient to identify any eye disability as there were no 
objective findings, and sufficient observation to establish 
chronic residuals as there was only a single entry in 1966, 
then continuity of symptomatology after service is required 
to support the claim.  38 C.F.R. § 3.303(b).

After service, on VA examination in December 2004, the 
veteran gave a history of trauma to the eyes while serving in 
the Navy.  The pertinent finding was early cataracts.  The 
absence of documented eye complaints from 1967 to 2004, a 
period of over 35 years, weighs against the claim on the 
basis of continuity of symptomatology.  Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  The Board finds 
the absence of medical evidence of continuity of 
symptomatology outweighs any argument of continuity.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
For these reasons, the preponderance of the evidence is 
against the claim of service connection for cataracts based 
on continuity of symptomatology following flash burns to the 
eyes in service under 38 C.F.R. § 3.303(b).    

On the question of service connection for cataracts diagnosed 
after service under 38 C.F.R. § 3.303(d), a VA examiner 
expressed the opinion that the cataracts were less likely 
than not due to flash burns while on active duty.  

As the VA medical opinion does not establish a causal 
relationship between cataracts and the flash-burn injury 
during service, the evidence opposes, rather than supports, 
the claim.  

As for the veteran's statements, relating cataracts to the 
flash-burn injury during service, where, as here, the 
determinative issue involves a question of medical causation, 
competent medical evidence is required to substantiate the 
claim because a lay person is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the veteran's 
statements are not competent evidence on the question of 
medical causation, that is, whether the current cataracts are 
related to the flash-burn injury during service.  
Consequently his statements do not constitute favorable 
evidence to substantiate the claim.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding as to medical causation, not capable 
of lay observation, and as there is no favorable competent 
medical evidence to support the claim, the preponderance of 
the evidence is against the claim under 38 C.F.R. § 3.303(d). 

As the preponderance of the evidence is against the claim 
under the applicable theories of entitlement to service 
connection for the reasons articulated, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


                                                                     
(The Order follows on the next page.). 





ORDER

Service connection for lung disability, emphysema, due to 
exposure to asbestos is denied.  

Service connection for bilateral cataracts is denied. 



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


